

Exhibit 10.1








REALOGY HOLDINGS CORP.
SEVERANCE PAY PLAN
FOR    
EXECUTIVES    
        
Effective as of October 31, 2018





--------------------------------------------------------------------------------






REALOGY HOLDINGS CORP. SEVERANCE PAY PLAN FOR EXECUTIVES
TABLE OF CONTENTS
ARTICLE I – INTRODUCTION……………………………………………………………………...…1
ARTICLE II – DEFINITIONS……………………………………………………………………...……1
ARTICLE III – SEVERANCE PAYMENTS AND BENEFITS.....………….…………………………6
3.1 Termination by the Company for Cause or by Participant Other Than for Good
Reason…......…...….6
3.2 Termination by the Company for Disability……………………………………………………….......6
3.3 Termination by Reason of Death….…………….……..…………………….……………………........7
3.4 Termination by the Company Without Cause or by Participant for Good Reason
Not in
Connection with a Change in Control
….…………………….……….......…..............………………...….7
3.5 Termination by Participant for Retirement………………………...………………......………...…….8
3.6 Termination by Participant Other Than for Good Reason.
……………….…………….........………..9
3.7 Release of Claims…………………………………………………………………………….......…….9
3.8 Clawback Policy……………………………………………………………………...……………......9
3.9 Certain Tax Treatment……………………………….…………………………………………............9
3.10 Section 409A………………………………………………………………………………...……....10
ARTICLE IV – CLAIMS PROCEDURE......………………………………………………….…….....10
4.1 Claim for Benefits...……….…………………………………………………………………….........10
4.2 Appeal……….……..………….…………………………………………………………..…...…......11
4.3 Legal Action…...……….…………………………………………………………………………......13
4.4 Disability Claims...…….………………………………………………………………………….......13
4.5 Interpretation…..……….…………………………………………………………………………......16
ARTICLE V – TERMINATION, AMENDMENT OR MODIFICATION……..….……………...….16
ARTICLE VI– MISCELLANEOUS......……………….………..…………………………………...…17
6.1 Plan Interpretation and Benefit Determination………………………………………………….........17





--------------------------------------------------------------------------------




6.2 No Additional Rights Created…….……..………………………………………………..………......17
6.3 Records…..……….……………………….……………………………………………..………........17
6.4 Construction………….…...……….……..……………………………………………….………......17
6.5 Financing……………………………….……………………………..………………………..…......18
6.6 Successors and Assigns……..….….……..………………………………..……………….……........18
6.7 Incompetency…..……….……………………….………………………………..………...…….......18
6.8 No Mitigation………….….……….……..…………………………………………….…..…..…......18
6.9 Arbitration…….……….….……….……..…………………………………………….…..…..…......18
6.10 Remedies………...…….….……….……..…………………………………………….…..…..…....19
6.11 Notice………………….….……….……..…………………………………………….…..…..…....19
6.12 Withholding…..……….….……….……..…………………………………………….…..…..….....19
6.13 Inconsistencies……......….….……….……..…………………………………………….…..…..…19
6.14 Beneficiaries/References.........…….……..……………………………………………….…..…..…19
6.15 Survivorship…….……….….....………..…..…………………………………………….…..…..…20
6.16 Severability……...…….….……....….……..…………………………………………….…..…..…20
6.17 Non-transferability…….….……….....……..…………………………………………….…..…..…20
6.18 Non-Duplication of Benefits…...….…....…..…………………………………………….…..…..…20
6.19 Certain Rules of Construction…...….…........…………………………………………….…..…..…20
APPENDIX I……………………….........……………….………..………………………………..…..A-1
APPENDIX II…………………….........……………….………..………………………….…...……...B-1









--------------------------------------------------------------------------------






ARTICLE I – INTRODUCTION
The Company hereby establishes the Realogy Holdings Corp. Severance Pay Plan for
Executives, effective as of October 31, 2018, to provide severance benefits to
certain executives of the Company and its Affiliates who suffer a loss of
employment under the terms and conditions set forth in the Plan. The Plan is
intended to constitute a “severance pay arrangement” within the meaning of
Section 3(2)(B)(i) of ERISA so as to be excepted from the definitions of
“employee pension benefit plan” and “pension plan” set forth under section 3(2)
of ERISA, and is intended to meet the descriptive requirements of a plan
constituting a “severance pay plan” within the meaning of regulations published
by the Secretary of Labor at Title 29, Code of Federal Regulations §
2510.3−2(b). In the event that the Plan does not meet the requirements of a
“severance pay arrangement” or “severance pay plan” as described above, the Plan
is intended is intended to be “a plan which is unfunded and maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensation employees”, within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The Plan may not be
amended or changed except in accordance with the provisions set forth below.
ARTICLE II - DEFINITIONS
2.1    Definitions. The following definitions and interpretations of important
terms apply to the Plan:
(a)
“Accrued Compensation” means (i) any accrued and unpaid Base Salary as of the
Termination Date; (ii) any annual bonus earned but unpaid in respect of any
completed fiscal year ending on or preceding the Termination Date; (iii)
reimbursement for any and all monies advanced or expenses incurred in connection
with a Participant’s employment for reasonable and necessary expenses incurred
by the Participant on behalf of the Company for the period ending on the
Termination Date in accordance with the Company’s expense reimbursement and
travel and entertainment policies in effect from time to time; (iv) any accrued
and unpaid vacation pay in accordance with the terms of the Company’s vacation
policy as in effect from time to time; (v) any previous compensation that a
Participant has deferred (including any interest earned or credited thereon), in
accordance with the terms and conditions of the applicable deferred compensation
plans or arrangements then in effect, to the extent vested as of Participant’s
Termination Date; (vi) and any amount or benefit as provided under any plan,
program, agreement or corporate governance document of the Company or its
Affiliates that are then-applicable, in accordance with the terms thereof.

(b)
“Affiliate” means: (i)    in the case of the Company, a person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Company; and (ii)    in the case of an
individual: (A) any member of the immediate family of a Participant, including
parents, siblings, spouse and children (including those by adoption); the
parents, siblings, spouse, or children (including those by adoption) of such
immediate family member, and in any such case any trust whose primary
beneficiary is such individual or one or more members



1



--------------------------------------------------------------------------------





of such immediate family and/or Participant’s lineal descendants; (B) the legal
representative or guardian of the individual or of any such immediate family
member in the event the individual or any such immediate family member becomes
mentally incompetent; and (C) any person controlling, controlled by or under
common control with a Participant.
As used in this definition, the term “control,” including the correlative terms
“controlling,” “controlled by” and “under common control with,” means
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract or otherwise) of a
person.
As used in this definition, the term “person” shall be construed broadly and
shall include, without limitation, an individual, a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization and a governmental entity
or any department, agency or political subdivision thereof.
(c)
“Base Salary” means a Participant’s annual base salary or wages immediately
prior to the Termination Date (without regard to any reduction therein which
constitutes Good Reason, if applicable).

(d)
“Board” means the Board of Directors of the Company.

(e)
“Cause” means (i) a Participant’s willful failure to substantially perform his
or her duties as an employee of the Company (other than any such failure
resulting from incapacity due to physical or mental illness), (ii) any act of
fraud, misappropriation, dishonesty, embezzlement or similar conduct against the
Company, (iii) a Participant’s conviction of, or plea of guilty or nolo
contendere to a charge of commission of, a felony or crime involving moral
turpitude, (iv) a Participant’s indictment for a charge of commission of a
felony or any crime involving moral turpitude, (v) a Participant’s gross
negligence in the performance of his or her duties, (vi) a Participant
purposefully or negligently makes (or has been found to have made) a false
certification to the Company pertaining to its financial statements, (vii) the
habitual use of drugs or habitual, excessive use of alcohol to the extent that
any of such uses in the Board’s good faith determination materially interferes
with the performance of a Participant’s duties to the Company, (viii) a breach
of fiduciary duty and/or (ix) a material breach by a Participant of any of the
terms and conditions of his or her employment, the Realogy Holdings Corp.
Restrictive Covenant Agreement or a material breach of any of Participant’s
representations to the Company.

A termination will not be for “Cause” pursuant to clause (i), (ii), (v) or (ix)
of this Section 2.1(e) of the Plan to the extent such conduct is curable, unless
the Company shall have notified Participant in writing describing such conduct
and Participant


2



--------------------------------------------------------------------------------





shall have failed to cure such conduct within ten (10) business days after her
receipt of such written notice.
(f)
“Change in Control” means one of the following events: (i) the acquisition
(other than from the Company), by any person (as such term is defined in Section
13(c) or 14(d) of the Securities and Exchange Act of 1934, as amended, of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities and Exchange Act of 1934, as amended) of more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding voting
securities; or (ii) the members of the Incumbent Board, cease for any reason to
constitute at least a majority of the Board; or (iii) there is consummated a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company with any other corporation or other entity, if (1) the shareholders
of the Company, immediately before such merger or consolidation, do not, as a
result of such merger or consolidation, own, directly or indirectly, more than
fifty percent (50%) of the combined voting power of the then outstanding voting
securities of the entity resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the voting securities of the Company outstanding immediately before
such merger or consolidation or (2) immediately following the merger or
consolidation, the individuals who comprised the Board immediately prior thereto
do not constitute at least a majority of the board of directors of the entity
resulting from such merger or consolidation (or, if the entity resulting from
such merger or consolidation is then a subsidiary, the ultimate parent thereof);
or (iv) a complete liquidation or dissolution of the Company or the closing of
an agreement for the sale or other disposition of all or substantially all of
the assets of the Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities is acquired by (x) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
by the Company or any of its subsidiaries or (y) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
shareholders of the Company in the same proportion as their ownership of shares
in the Company immediately prior to such acquisition.
(g)
“COBRA” means The Consolidated Omnibus Budget Reconciliation Act of 1985.

(h)
“Code” means the Internal Revenue Code of 1986, as amended.

(i)
“Company” means Realogy Holdings Corp., its majority owned United States
subsidiaries, its Affiliates, and any successors thereto.

(j)
“Director” means any individual who is a member of the Board.

(k)
“Disability” means (i) a Participant’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that



3



--------------------------------------------------------------------------------





can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or (ii) a Participant is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident or health plan covering employees of the
Company. Whether a Participant has incurred a “Disability” shall be determined
by a physician selected by the Company or its insurers.
(l)
“Effective Date” means October 31, 2018.

(m)
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

(n)
“Excise Tax” means any excise tax imposed under Section 4999 of the Code or any
successor provision thereto.

(o)
“Good Reason” means any of the following actions taken by the Company without
Participant’s consent: (i) a reduction in Base Salary (not including any
diminution in Base Salary up to 10% in connection with a broader compensation
reduction that applies similarly to all senior executives of the Company)
without Participant’s consent and (ii) a material reduction of Participant’s
duties and responsibilities to the Company, other than any such reduction
resulting from incapacity due to physical or mental illness (but which would not
include any promotion or lateral assignment).

(p)
“Incentive Compensation” means a Participant’s individual target eligible
funding as indicated in Appendix I hereto.

(q)
“Incumbent Board” means the Directors who, as of the Effective Date, are members
of the Board and any new Director (other than a Director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of members of the Board of the Company) whose appointment or election
by the Board or nomination for election by the Company’s shareholders was
approved or recommended by a vote of at least a majority of the Board then still
in office who either were Directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended.

(r)
“Notice of Participation” means the Notice of Participation in the form provided
by the Company to a Participant, which if executed by such Participant will
acknowledge his or her acceptance to be bound by the terms of the Plan.

(s)
“Notice of Termination” means a notice that indicates a termination date, the
specific termination provision relied upon and sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Participant’s employment under the provision so indicated. For purposes of this
Plan, no purported termination



4



--------------------------------------------------------------------------------





of Participant’s employment hereunder shall be effective without such Notice of
Termination (unless waived by the party entitled to receive such notice).
(t)
“Participant” means an individual who: (i) is listed in Appendix I hereto; (ii)
has signed and provided to the Company a Notice of Participation; (iii) has
entered into a Realogy Holdings Corp. Executive Restrictive Covenant Agreement
with the Company; and (iv) is not subject to an individual executive severance
agreement with the Company. An individual shall cease being a Participant under
this Plan once payment of all Severance Pay and other benefits due to the
Participant under the Plan has been completed (or upon the death of the
Participant, if earlier) and no person shall have any further rights under the
Plan with respect to such former Participant.

(u)
“Plan” means the Realogy Holdings Corp. Severance Pay Plan for Executives, as
set forth herein, as may be amended from time to time.

(v)
“Plan Administrator” means the Board or such other person or committee appointed
from time to time by the Board to administer the Plan.

(w)
“Pro-Rata Bonus” means an amount equal to the Incentive Compensation that a
Participant would have been entitled to receive in respect of the fiscal year in
which Participant’s Termination Date occurs, had Participant continued in
employment through the date the payment is made, which amount, determined based
on the Company’s actual performance for such year relative to the performance
goals applicable to Participant shall be multiplied by a fraction (i) the
numerator of which is the number of days in such fiscal year through Termination
Date and (ii) the denominator of which is 365.

(x)
“Realogy Holdings Corp. Executive Restrictive Covenant Agreement” means the
Realogy Holdings Corp. Executive Restrictive Covenant Agreement, in the form
provided by the Company to a Participant, which if executed by such Participant
will acknowledge his or her acceptance to be bound by its terms.

(y)
“Retirement” means a Termination (other than for Cause) after attaining
eligibility for Retirement. Participant attains eligibility for Retirement upon
the earlier of (i) age 65 or (ii) age 55 with at least ten (10) whole years of
consecutive service with the Company and all Affiliates. For the avoidance of
doubt, the phrase “consecutive service” in the preceding sentence shall not
include time spent by the Participant: (x) as a consultant or advisor to the
Company or its Affiliates following a “separation from service” within the
meaning of Section 409A of the Code; (y) engaged as an independent sales agent
affiliated with one of the Company’s or its Affiliates’ real estate brands; or
(z) employed with or providing services to any business acquired by the Company
or any Affiliate prior to the time such business was acquired by the Company or
any Affiliate or employed with or providing services to any business after the
time such business was divested by the Company or any Affiliate.



5



--------------------------------------------------------------------------------





(z)
“Severance Pay” means the payment determined pursuant to Article III hereof.

(aa)
“Separation Agreement and General Release of Claims” means the Separation
Agreement and General Release of Claims in a form that is satisfactory to the
Company provided by the Company to a Participant in connection with his or her
termination of employment with the Company, which if executed by the Participant
(and not timely revoked), will acknowledge his or her termination of employment
with the Company and release the Company from liability for any and all claims.
The Separation Agreement and General Release of Claims also may, in the complete
and sole discretion of the Company, include provisions on: non-competition;
non-solicitation of customers, employees and other parties; confidentiality of
the Separation Agreement and General Release of Claims; confidentiality of
Company information; non-disparagement of the Company and its affiliated parties
and individuals; return of Company property; cooperation with litigation; and
such other provisions the Company deems necessary to protect its interest and
those of its Affiliates.

(ab)
“Termination” means the termination of a Participant’s employment by the Company
or the Participant for any reason specified in Sections 3.1 through 3.6 of the
Plan. A Participant will not be considered to have incurred a Termination for
purposes of the Plan if he or she is entitled to a payment or benefit under the
Realogy Holdings Corp. Change in Control Plan for Executives.

(ac)
“Termination Date” means the date on which a Participant incurs a Termination.

(ad)
“Total Payment” means the amount or benefit paid or distributed to a Participant
pursuant to this Plan, taken together with any amounts or benefits otherwise
paid to the Participant by the Company or any Affiliate of the Company.

(ae)
“Without Cause” means the termination of a Participant’s employment by the
Company for reasons other than Cause, Disability or death.

ARTICLE III – SEVERANCE PAYMENTS AND BENEFITS
3.1    Termination by the Company for Cause. If a Participant’s employment is
terminated by the Company for Cause, the Company shall pay or provide the
Participant with the Participant’s Accrued Compensation, payable as soon as
practicable following such termination of employment in accordance with
applicable law.
3.2    Termination by the Company for Disability. If a Participant’s employment
is terminated by the Company for Disability, the Company shall pay or provide to
the Participant:
(a)
the Accrued Compensation, payable as soon as practicable following such
termination of employment in accordance with applicable law; and



6



--------------------------------------------------------------------------------





(b)
the Pro-Rata Bonus, payable in a lump sum payment at the time such bonus or
incentive awards are payable to other senior level executives.

A Participant shall be entitled to the compensation and benefits provided for
under this Section 3.2 of the Plan for any period prior to Participant’s
termination by reason of Disability during which the Participant is unable to
work due to a physical or mental infirmity in accordance with the Company’s
policies for similarly-situated executives (without duplication of compensation
and benefits payable under any applicable disability policies and/or Company
sponsored accidental death and dismemberment insurance plans).
3.3    Termination by Reason of Death. If a Participant’s employment is
terminated by reason of Participant’s death, the Company shall pay or provide to
the Participant’s beneficiaries:
(a)
the Accrued Compensation, payable as soon as practicable following such
termination of employment in accordance with applicable law;

(b)
the Pro-Rata Bonus payable in a lump sum at the time such bonus or incentive
awards are payable to other senior level executives; and

(c)
a death insurance benefit in the amount of two and a half times the
Participant’s Base Salary at the time of death (which shall be inclusive of any
Company provided life insurance policy and/or Company sponsored accidental death
and dismemberment insurance plans applicable to the Participant) up to $2
million, subject to the Participant’s eligibility of insurability.

3.4    Termination by the Company Without Cause or by Participant for Good
Reason Not in Connection with a Change in Control. If a Participant’s employment
is terminated by the Company Without Cause (other than on account of the
Participant’s death or Disability) or by a Participant for Good Reason, in
either case, not in connection with a Change in Control, the Company shall pay
or provide to the Participant:
(a)
the Accrued Compensation, payable as soon as practicable following such
termination of employment in accordance with applicable law;

(b)
Subject to Participant’s compliance with Section 3.7 hereof and the Realogy
Holdings Corp. Executive Restrictive Covenant Agreement, the Pro-Rata Bonus
payable in a lump sum at the time such bonus or incentive awards are payable to
other employees;

(c)
Subject to Participant’s compliance with Section 3.7 hereof and the Realogy
Holdings Corp. Executive Restrictive Covenant Agreement, one (1) times the sum
of the Participant’s Base Salary and Incentive Compensation, which shall be made
in twelve (12) equal monthly installments, with the first installment payable in
the first regular payroll occurring following the sixtieth (60th) day following
the Termination Date;



7



--------------------------------------------------------------------------------





(d)
Subject to Participant’s compliance with Section 3.7 hereof and the Realogy
Holdings Corp. Executive Restrictive Covenant Agreement, continued coverage for
the Participant and the Participant’s dependents, if applicable, under the terms
of the medical or dental program or policy as in effect from time to time at the
Company for eighteen (18) months following Termination (which such 18 month
period shall run concurrently with the COBRA period and which coverage shall
become secondary to any Medicare coverage for which Participant becomes
eligible) and the Participant shall pay for such benefits at the same cost that
active employees of the Company are required to pay for such benefits from time
to time; provided, however, the Company and the Participant shall cooperate such
that the continued coverage is, to the extent practicable, provided in a manner
so as to minimize adverse tax consequences to the Company under Section 4980D of
the Code; provided, further, continued coverage shall cease at such time as the
Participant becomes eligible for coverage with a subsequent employer; and

(e)
Subject to Participant’s compliance with Section 3.7 hereof and the Realogy
Holdings Corp. Executive Restrictive Covenant Agreement, outplacement services
that are directly related to the type of services the Participant provided to
the Company and are actually provided by an outplacement services firm for the
12-month period beginning on the Participant’s Termination Date on, or until
Participant begins other full-time employment with a new employer, whichever
occurs first, paid by the Company; provided, however, the cost of the
outplacement services may not exceed $50,000.

In order to be eligible for benefits under this Section 3.4 in the event of a
termination of employment for Good Reason, a Participant must provide notice of
the existence of the Good Reason condition within ninety (90) days of the date
Participant learns of the condition, and the Company shall have a period of
thirty (30) days during which it may remedy the condition, and in case of full
remedy such condition shall not be deemed to constitute Good Reason hereunder.
In the event the Company is unable to remedy the Good Reason condition in all
material respects within the thirty (30) day period, Participant’s employment
with the Company shall terminate for Good Reason at the expiration of the thirty
(30) day period.
3.5    Termination by Participant for Retirement. If a Participant’s employment
is terminated due to the Participant’s Retirement, the Company shall provide the
Participant with the following payments and benefits:
(a)
the Accrued Compensation, payable as soon as practicable following such
termination of employment in accordance with applicable law; and

(b)
Subject to Participant’s compliance with Section 3.7 hereof and the Realogy
Holdings Corp. Executive Restrictive Covenant Agreement, the Pro-Rata Bonus
payable in a lump sum at the time such bonus or incentive awards are payable to
other senior level executives.



8



--------------------------------------------------------------------------------





For the avoidance of doubt, Participant’s Retirement shall not be deemed a
termination of employment other than for Cause, Disability or death or a
termination of employment for Good Reason.
3.6    Termination by Participant Other Than for Good Reason. If a Participant’s
employment is terminated by the Participant for any reason, other than for Good
Reason or Retirement, the Company shall pay or provide the Participant with the
Participant’s Accrued Compensation. A Participant may voluntarily terminate his
or her employment other than for Good Reason by delivering to the Company a
Notice of Termination not less than thirty (30) days prior to the termination of
Participant’s employment, and the Company may, in its sole discretion, select
any date within such notice period as the effective date for Participant’s
termination of employment Without Good Reason.
3.7    Release of Claims. Entitlement to the payments described in Sections
3.4(b), (c), (d) and (e) and Section 3.5(b) of the Plan shall be conditioned on
a Participant: (i) complying with the Realogy Holdings Corp. Executive
Restrictive Covenant Agreement; and (ii) delivering to the Company, a signed
Separation Agreement and General Release of Claims in the form of Appendix II
hereto within forty-five (45) days or twenty-one (21) days, as may be applicable
under the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Benefit Protection Act, or such other time as necessary to comply with
State law, following the Participant’s Termination Date, and not revoking
Participant’s consent to such release of claims within seven (7) days of such
execution; provided, however, that Participant shall not be required to release
any rights a Participant may have under any indemnification agreement entered
into between Participant and the Company provided, further, that in no event
shall the timing of a Participant’s execution (and non-revocation) of the
general release, directly or indirectly, result in a Participant designating the
calendar year of payment, and to the extent required to avoid the imposition of
additional tax under Section 409A of the Code, if a payment that is subject to
execution (and non-revocation) of the general release could be made in more than
one taxable year, payment shall be made in the later taxable year.
3.8    Clawback Policy. All payments under the Plan shall be subject to recovery
by the Company to the extent required by law or, notwithstanding anything to the
contrary in the Clawback Policy as in effect from time to time, under the
Clawback Policy in the event Participant breaches his or her covenants as set
forth in the Realogy Holdings Corp. Executive Restrictive Covenant Agreement.
3.9    Certain Tax Treatment. Notwithstanding anything to the contrary contained
herein (or any other agreement entered into by and between the Company and a
Participant, or any incentive arrangement or plan offered by the Company), in
the event that the Total Payments paid to the Participant would constitute an
“excess parachute payment” as defined in Section 280G of the Code, and would
thereby subject the Participant to an Excise Tax, the provisions of this Section
3.9 of the Plan shall apply. If the aggregate present value (as determined for
purposes of Section 280G of the Code) of the Total Payment exceeds the amount
which can be paid to a Participant without Participant incurring an Excise Tax,
then, solely to the extent that the Participant would be better off on an after
tax basis by receiving the maximum amount which may be paid hereunder without
the Participant becoming subject to the Excise Tax, as determined by a
nationally recognized accounting firm designated by the Company prior to the
occurrence of the Change in Control, the amounts payable


9



--------------------------------------------------------------------------------





to Participant under this Plan (or any other agreement by and between the
Participant and Company or any of its Affiliates or pursuant to any incentive
arrangement or plan offered by the Company) shall be reduced (but not below
zero) to the maximum amount which may be paid hereunder without the Participant
becoming subject to the Excise Tax. In the event a Participant receives reduced
payments and benefits as a result of application of this Section 3.9, the
Participant shall have the right to designate which of the payments and benefits
otherwise set forth herein (or any other agreement between the Company and the
Participant or any incentive arrangement or plan offered by the Company) shall
be received in connection with the application of the reduced payments, subject
to the following sentence. Reduction shall be made in the following order: (i)
at the discretion of the Participant, payments that are valued in full under
Treasury Regulation Section 1.280G-1, Q&A 24 and are not subject to Section 409A
of the Code, (ii) payments that are valued in full under Treasury Regulation
Section 1.280G-1, Q&A 24 and are subject to Section 409A of the Code, with the
amounts that are payable last reduced first, (iii) at the discretion of the
Participant, payments that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24 and are not subject to Section 409A of the
Code and (iv) payments that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24 and are subject to Section 409A of the Code,
with the amounts that are payable last reduced first.
3.10    Section 409A. The Company intends for the payments and benefits under
this Plan to be exempt from Section 409A of the Code or, if not so exempt, to be
paid or provided in a manner which complies with the requirements of such
section and intend that this Plan shall be construed and administered in
accordance with such intention. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, (i) no amounts shall be paid to a
Participant under Article III of this Plan until the Participant would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code, (ii) amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Plan
during the six-month period immediately following the Participant’s separation
from service shall instead be paid on the first business day after the date that
is six (6) months following the Participant’s separation from service (or
Participant’s death, if earlier), (iii) each amount to be paid or benefit to be
provided under this Agreement shall be construed as a separately identified
payment for purposes of Section 409A of the Code, (iv) any payments that are due
within the “short term deferral period” as defined in Section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise and (v) amounts reimbursable to Participant under this Agreement shall
be paid to Participant on or before the last day of the year following the year
in which the expense was incurred and the amount of expenses eligible for
reimbursement (and in-kind benefits provided to the Participant) during any one
(1) year may not effect amounts reimbursable or provided in any subsequent year.
ARTICLE IV – CLAIMS PROCEDURE
4.1    Claim for Benefits. All Participants will automatically receive the
benefits to which they are eligible under the Plan. If an individual is denied
any benefit under the Plan, the claimant may file a claim with the Plan
Administrator. The claim must be in writing and must be received by the Plan
Administrator within one hundred eighty (180) days of the date of termination
with the


10



--------------------------------------------------------------------------------





Company. The Plan Administrator shall review the claim itself or appoint an
individual or entity to review the claim. The claimant shall be notified within
ninety (90) days after receipt of the claim by the Plan Administrator, whether
the claim is allowed or denied, unless the claimant receives written notice
prior to the end of the ninety (90) day period stating that circumstances
require an extension of time for a decision and the date that a decision is
expected to be provided to the claimant, which shall not exceed one hundred
eighty (180) days after the claim is filed. If a claim is denied, the
notification shall set forth, in a manner calculated to be understood by the
claimant:
(a)
the specific reasons for the adverse determination;

(b)
reference to the specific Plan provisions on which the determination is based;

(c)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d)
a description of the Plan’s review procedures and the time limits applicable to
such procedures.

Failure to receive notification within the ninety (90) or one hundred eighty
(180) day period, if applicable, shall be deemed a denial of the claim.
4.2    Appeal. An individual whose claim for benefits has been denied may
request review by the Plan Administrator of the denied claim by notifying the
Plan Administrator in writing within sixty (60) days after receipt of the
notification of claim denial or, if written notice is not provided, within sixty
(60) days after the expiration of the ninety (90) or one hundred and eighty
(180) day period, if applicable, described in Section 4.1 of the Plan. As part
of said review procedure, the claimant or his authorized representative may
review pertinent documents and submit comments, documents, records, and other
information relating to the claim for benefits to the Plan Administrator. The
claimant or his authorized representative shall be provided, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits. The Plan
Administrator shall provide for a review that takes into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial determination. The Plan Administrator shall render its
decision to the claimant in writing in a manner calculated to be understood by
the claimant not later than sixty (60) days after receipt of the request for
review, unless special circumstances require an extension of time, in which case
decision shall be rendered as soon after the sixty (60) day period as possible,
but not later than one hundred twenty (120) days after receipt of the request
for review. If the Plan Administrator determines such an extension of time is
required, written notice of the extension indicating the special circumstances
requiring an extension of time and the date by which the Plan Administrator
expects to render the determination on review shall be furnished to the claimant
prior to the termination of the initial sixty (60) day period. The claimant
shall be provided with notification of the benefit determination on review. In
the case of an adverse benefit determination, the notification shall set forth,
in a manner calculated to be understood by the claimant:


11



--------------------------------------------------------------------------------





(a)
the specific reason or reasons for the adverse determination;

(b)
reference to the specific Plan provisions on which the benefit determination is
based; and

(c)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits.

Failure to receive notification within the sixty (60) or one hundred twenty
(120) day period shall be deemed a denial of the appeal.
4.3    Legal Action.    No legal action for benefits under Section 6.9 the Plan
may be brought until the claimant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 4.1 above, (ii)
has been notified by the Plan Administrator that the application is denied (or
the application is deemed denied due to the Plan Administrator’s failure to act
on it within the established time period), (iii) has filed a written request for
a review of the application in accordance with the appeal procedure described in
Section 4.2 above and (iv) has been notified in writing that the Plan
Administrator has denied the appeal (or the appeal is deemed to be denied due to
the Plan Administrator’s failure to take any action on the claim within the time
prescribed by Section 4.2 above).
4.4    Disability Claims.    Notwithstanding the foregoing, the provisions of
this Section 4.4 will apply if a claim for a benefit requires a determination of
Disability under the Plan.
(a)
Initial Denial. If a claim for a Disability benefit under the Plan is denied in
whole or in part, the Plan Administrator will notify the claimant of its
decision within 45 days of the date the claim was filed, unless an extension of
time is necessary or the claimant voluntarily agrees to an extension. If, prior
to the expiration of the initial 45-day period, the Plan Administrator
determines that a decision cannot be made within that initial 45-day period due
to matters beyond the control of the Plan, the Plan Administrator will notify
the claimant before the end of the 45-day review period that a 30-day extension
of time is necessary. If, prior to the end of the first 30-day extension period,
the Plan Administrator determines that a decision cannot be made within that
first 30-day extension period due to matters beyond the control of the Plan, the
Plan Administrator will notify the claimant before the end of the first 30-day
extension period that an additional 30-day extension of time is necessary. Any
notice of an extension of time shall:

(i)
specify the circumstances requiring the extension of time and the date a
decision is expected to be rendered;

(ii)
explain the standards on which entitlement to a Disability benefit is based;

(iii)
state the unresolved issues that prevent a decision on the claim; and



12



--------------------------------------------------------------------------------





(iv)
describe any additional information needed to resolve those issues.

If the Plan Administrator requires additional information from the claimant to
process the Disability benefit claim and a timely notice requesting the
additional information is transmitted to the claimant, the claimant must provide
the additional information within 45 days of the date the notice is provided.
The claims review period will be temporarily suspended until the earlier of the
date the claimant provides the required information or the end of the permitted
response period.
The notice requesting additional information may also serve as notice of a claim
denial if the notice clearly states that unless the claimant provides the
requested information within the prescribed time period, the claim will be
denied for failure to provide sufficient information. A combined notice must
provide both the information described above and the information under Notice of
Denial below. If the claimant is required to provide additional information, the
Plan Administrator has discretion to decide whether to request the information
and extend the initial review period, as described in this section or, instead,
to deny the claim on the basis that there is not sufficient information to
proceed.
(b)
Notice of Denial. If a Disability benefit claim is denied, the notice shall
contain the following information:

(i)
the specific reasons for the denial;

(ii)
reference to the specific Plan provisions on which the denial is based;

(iii)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

(iv)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim;

(v)
either (1) if the claim denial is based on an internal rule, guideline,
protocol, or other similar provision, either the specific rule, guideline,
protocol, or other similar criterion or a statement that such a rule, guideline,
protocol, or other similar criterion was relied upon in making the adverse
determination and that a copy thereof is available upon request, free of charge
or (2) an affirmative statement that the claim denial is not based on an
internal rule, guideline, protocol, or other similar criterion;

(vi)
if the claim denial is based on a medical necessity or experimental treatment or
similar exclusion or limit, either an explanation of the scientific or clinical
judgment for the determination, applying the terms of the plan to the



13



--------------------------------------------------------------------------------





claimant’s medical circumstances, or a statement that such explanation is
available upon request, free of charge;
(vii)
a discussion of the decision, including an explanation for disagreeing with or
not following (1) the views presented by the claimant of health care
professionals who treated the claimant and vocational professionals who
evaluated the claimant (2) the views of medical or vocational experts whose
advice was obtained on behalf of the Plan in connection with the adverse benefit
determination, without regard to whether the advice was relied on in making the
determination; and (3) any Disability determinations made by the Social Security
Administration;

(viii)
a description of the review (i.e., appeal) procedures, the time limits
applicable to such procedures, and in the event of an adverse review decision, a
statement describing any voluntary review procedures and your right to obtain
copies of such procedures; and (i) a statement that if the claimants request a
review of the Plan Administrator’s decision and the review is adverse to the
claimant, that there is no further administrative review following such initial
review, and that the claimant will have a right to bring a civil action under
ERISA §502(a).

The notice shall also include a statement advising the claimant that, within 180
days of the date the notice is received by the claimant, the claimant may obtain
review of the decision as explained below.
(c)
Right to Appeal. Within the 180-day period beginning on the date the notice
regarding disposition of the claim is received by the claimant, the claimant may
request that the claim denial be reviewed by filing with the Plan Administrator
a written request for such review. The written request for such review shall
contain the following information:

(i)
the date on which the request was received by the Plan Administrator;

(ii)
the specific portions of the denial of the claim which is requested to be
reviewed;

(iii
a statement setting forth the basis upon which the claimant believes the Plan
Administrator’s denial of the claim should be reversed and the claim should be
accepted; and

(iv)
any other written information (offered as exhibits) which the claimant wants to
be considered to explain his or her position, without regard to whether such
information was submitted or considered in the initial Disability benefit
determination.



14



--------------------------------------------------------------------------------





(d)
Review by Alternate Reviewer. Review of a Disability benefit claim that has been
denied under the procedures described herein will be conducted by a reviewer who
is neither the individual who made the adverse benefit determination that is the
subject of the appeal, nor the subordinate of such individual. The reviewer will
not afford deference to the initial adverse benefit determination, but will take
into account all comments, documents, records, and other information submitted
by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination. If
the adverse benefit determination was based on a medical judgment, the reviewer
will consult with an appropriate health care professional who (i) was not
consulted on the original adverse benefit determination, (ii) is not subordinate
to someone who was consulted on the original adverse benefit determination, and
(iii) has appropriate training and experience in the field of medicine involved
in the medical judgment. The reviewer will either (A) provide claimant with a
list of any experts whose advice was obtained on the original adverse
determination, without regard to whether the advice was relied upon in making
the determination or (B) notify claimant that he or she may request, in writing,
a list of such experts. The claimant shall be provided reasonable access to, and
copies of, all documents, records and other information relevant to the claim.
No fee may be charged for such access and/or copies.

(e)
Review on Appeal. An appeal of an adverse Disability benefit determination will
be reviewed within 45 days of the date it is received by the Plan Administrator
(unless special circumstances require an extension to 90 days and the claimant
so notified before the end of the 45-day review period). The reviewer will
conduct a full and fair review of the Plan Administrator’s decision denying the
claim for Disability benefits and will render its written decision. If the
reviewer anticipates denying the appeal, whether in whole or in part, based on
new or additional evidence or a new or additional rationale, the reviewer shall
provide the claimant with:

(i)
the new or additional evidence considered, relied upon, or generated by or at
the direction of the Plan, the insurer, the reviewer, or any other person making
the Disability benefit determination and/or

(ii)
the new or additional rationale for the determination.

The information shall be provided to the claimant free of charge and as soon as
possible so that the claimant shall have a reasonable opportunity to review the
information and submit a response before the reviewer is required to render its
decision. If the reviewer decides for whatever reason to deny, whether in whole
or in part, the appeal of an adverse Disability benefit determination, the
reviewer’s decision shall be provided in a culturally and linguistically
appropriate manner and contain the following:
(i)
the specific reasons for the denial;

(ii)
reference to specific Plan provisions on which the denial is based;



15



--------------------------------------------------------------------------------





(iii)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claim;

(iv)
either (1) if the claim denial is based on an internal rule, guideline,
protocol, or other similar criterion, either the specific rule, guideline,
protocol, or other similar criterion or a statement that such rule, guideline,
protocol, or other similar criterion was relied upon in making the adverse
determination and that a copy of the rule, guideline, protocol, or other similar
criterion is available upon request, free of charge or (2) an affirmative
statement that the claim denial is not based on an internal rule, guideline,
protocol, or other similar criterion;

(v)
if the claim denial is based on a medical necessity or experimental treatment or
similar exclusion or limit, either an explanation of the scientific or clinical
judgment for the determination, applying the terms of the Plan to the claimant’s
medical circumstances, or a statement that such explanation is available upon
request, free of charge;

(vi)
a discussion of the decision, including an explanation for disagreeing with or
not following (1) the views presented by the claimant of health care
professionals who treated the claimant and vocational professionals who
evaluated the claimant; (2) the views of medical or vocational experts whose
advice was obtained on behalf of the Plan in connection with the adverse benefit
determination, without regard to whether the advice was relied on in making the
determination; and (3) any Disability determinations made by the Social Security
Administration;

(vii)
a statement describing any voluntary review procedures and the claimant’s right
to obtain copies of such procedures; and

(viii)
a statement that the claimant has a right to bring a civil action under ERISA
§502(a).

4.5    Interpretation. In reviewing claims, in addition to the authority under
Article VI of the Plan (and not by way of limitation), the Plan Administrator
shall have sole and full discretionary authority to interpret the terms of the
Plan, including any uncertain terms, to determine eligibility for, entitlement
to, and the amount of any benefits, and to make factual findings and determine
any other claims related to the Plan. Any interpretation or determination made
pursuant to such discretionary authority shall be given full force and effect
and shall be final, binding and conclusive on all interested parties and shall
be afforded the maximum deference permitted by law.
ARTICLE V - TERMINATION, AMENDMENT OR MODIFICATION
Notwithstanding anything in this Plan to the contrary, the Plan Administrator
expressly reserves the right, at any time, for any reason, without limitation,
and in its sole and absolute discretion, to


16



--------------------------------------------------------------------------------





terminate, amend or modify the Plan and any or all of the benefits provided
thereunder, either in whole or in part, whether as to all persons covered
thereby or as to one or more groups thereof, provided, however, that except as
required by law, the Plan may not be amended or terminated within six (6) months
prior to a Change in Control or on or within two (2) years immediately following
a Change in Control in a manner that would adversely affect the rights of a
Participant without the express written consent of the Participant so affected.
If a Participant has become entitled to Severance Pay or is currently receiving
Severance Pay and such Participant’s Separation Agreement and General Release of
Claims has become effective, as provided under Article III, prior to such
termination, amendment or modification, such severance payable shall not be
reduced by the termination, amended or modification. The termination, amendment
or modification of the Plan shall be effected solely by a document in writing.
ARTICLE VI – MISCELLANEOUS
6.1    Plan Interpretation and Benefit Determination. The Plan is administered
and operated by the Plan Administrator, who has the exclusive discretionary
authority and power to determine eligibility for benefits and to construe the
terms and provisions of the Plan, to determine questions of fact and law arising
under the Plan, to direct disbursements pursuant to the Plan and to exercise all
other powers specified herein or which may be implied from the provisions
hereof. The Plan Administrator may adopt such rules for the conduct of the
administration of the Plan as it may deem appropriate. All interpretations and
determinations of the Plan Administrator shall be final and binding upon all
parties and persons affected thereby. The Plan Administrator may appoint one or
more individuals and delegate such of its powers and duties as it deems
desirable to any such individual(s), in which case every reference herein made
to the Plan Administrator shall be deemed to mean or include the appointed
individual(s) as to matters within their jurisdiction. Neither the Plan
Administrator nor anyone acting on its behalf shall be liable in any manner for
any action taken or determination made under the Plan in good faith.
6.2    No Additional Rights Created. Neither the establishment of this Plan, nor
any modification thereof, nor the payment of any benefits hereunder, shall be
construed as giving to any Participant, any beneficiary, or other person any
legal or equitable right against the Company or any officer, Director or
employee thereof; and in no event shall the terms and conditions of employment
by the Company of any Participant be modified or in any way affected by this
Plan. There is no promise of employment of any kind by the Company contained in
this Plan. The Company continues to have the absolute right to terminate a
Participant’s employment with or Without Cause.
6.3    Records. The records of the Company with respect to Base Salary,
Incentive Compensation, Accrued Compensation, Pro-Rata Bonus, and all other
relevant matters shall be conclusive for all purposes of this Plan.
6.4    Construction. This Plan shall be construed and enforced according to the
laws of Delaware to the extent not preempted by federal law, which shall
otherwise control. In addition, this Plan is intended to be exempt from the
requirements of Section 409A of the Code and regulations promulgated thereunder,
and to the extent this Plan is not so exempt, to comply with Section 409A, and
this Plan should be interpreted, administered and operated accordingly. The
Company does not guarantee the tax treatment of any payments or benefits under
this Plan, whether pursuant to


17



--------------------------------------------------------------------------------





the Code, federal, state or local tax law or regulations. Anything herein to the
contrary notwithstanding, the terms of the Plan shall be modified to the extent
required to meet the provisions of the Sarbanes-Oxley Act of 2002, Section 409A
of the Code, or other federal law applicable to the employment arrangements
between a Participant and the Company.
6.5    Financing. The Company shall pay for benefits under the Plan out of its
general assets. No Participant or any other person shall have any interest
whatsoever in any specific asset of the Company. To the extent that any person
acquires a right to receive payments under this Plan, such right shall not be
secured by any assets of the Company.
6.6    Successors and Assigns. The Plan shall be binding upon and shall inure to
the benefit of the Company, its successors and permitted assigns and the Company
shall require any successor or assign to expressly assume and agree to perform
under the Plan in the same manner and to the same extent that the Company would
be required to perform if no such succession or assignment had taken place. The
Company may not assign or delegate any rights or obligations hereunder except to
a successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company or to an Affiliate of the Company. The term “the Company” as used herein
shall include a corporation or other entity acquiring all or substantially all
the assets and business of the Company (including this Agreement) whether by
operation of law or otherwise.
6.7    Incompetency. In the event that the Plan Administrator finds that a
Participant is unable to care for his or her affairs because of illness or
accident, then benefits payable hereunder, unless claim has been made therefore
by a duly appointed guardian, committee, or other legal representative, may be
paid in such manner as the Plan Administrator shall determine, and the
application thereof shall be a complete discharge of all liability for any
payments or benefits to which such Participant (or designated beneficiary) was
or would have been otherwise entitled under this Plan.
6.8     No Mitigation. A Participant shall not be required to mitigate the
amount of any payment provided for under this Plan by seeking other employment
or otherwise and, except as provided in Sections 3.4(d) or (e) above, no such
payment shall be offset or reduced by the amount of any compensation or benefits
provided to a Participant in any subsequent employment.
6.9    Arbitration. Any controversy, dispute or claim arising out of or relating
to the Plan, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by either party of the controversy, claim or dispute to
binding arbitration in New York City, in the Borough of Manhattan (unless the
parties agree in writing to a different location), before a single arbitrator in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association then in effect. In any such arbitration proceeding the
parties agree to provide all discovery deemed necessary by the arbitrator. The
decision and award made by the arbitrator shall be final, binding and conclusive
on all parties hereto for all purposes, and judgment may be entered thereon in
any court having jurisdiction thereof. Each party shall bear its or her costs
and expenses in any such arbitration, including, but not limited to, attorneys’
fees; provided, however, if a Participant prevails on substantially all material
claims, the Company shall reimburse the Participant for his or her


18



--------------------------------------------------------------------------------





reasonable attorneys’ fees and costs. It is part of the essence of the Plan that
any claims hereunder shall be resolved expeditiously and as confidentially as
possible. Accordingly, all proceedings in any arbitration shall be conducted
under seal and kept strictly confidential. In that regard, no party shall use,
disclose or permit the disclosure of any information, evidence or documents
produced by any other party in the arbitration proceedings or about the
existence, contents or results of the proceedings except as necessary and
appropriate for the preparation and conduct of the arbitration proceedings, or
as may be required by any legal process, or as required in an action in aid of
arbitration or for enforcement of or appeal from an arbitral award. Before
making any disclosure permitted by the preceding sentence, the party intending
to make such disclosure shall give the other party reasonable written notice of
the intended disclosure and afford such other party a reasonable opportunity to
protect its interests.
6.10    Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy.
6.11    Notice. Notices and all other communications provided for in the Plan
shall be in writing and shall be deemed to have been duly given when personally
delivered or sent by Certified mail, return receipt requested, postage prepaid,
addressed to the respective addresses last given by each party to the other,
provided that all notices to the Company shall be directed to the attention of
the Company’s Chief Executive Officer with a copy to the Company’s General
Counsel. All notices and communications shall be deemed to have been received on
the date of delivery thereof or on the third business day after the mailing
thereof, except that notice of change of address shall be effective only upon
receipt.
6.12    Withholding. The Company shall be entitled to withhold the amount, if
any, of all taxes of any applicable jurisdiction required to be withheld by an
employer with respect to any amount paid to Participant hereunder. The Company,
in its sole and absolute discretion, shall make all determinations as to whether
it is obligated to withhold any taxes hereunder and the amount thereof.
6.13    Inconsistencies. In the event of any inconsistency between any provision
of the Plan and any provision of any employee handbook, personnel manual,
program, policy, or arrangement of the Company or its Affiliates (including,
without limitation, any provisions relating to notice requirements and
post-employment restrictions), the provisions of the Plan shall control.
6.14    Beneficiaries/References. In the event of Participant’s death or a
judicial determination of her incompetence, references in this Plan to
Participant shall be deemed, where appropriate, to refer to her beneficiary,
estate or other legal representative.
6.15    Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of a Participant and the Company hereunder
shall survive the Participant’s termination of employment. Without limiting the
generality of the forgoing, the provisions of Article III and Section 6.10 shall
survive the Participant’s termination of employment.


19



--------------------------------------------------------------------------------





6.16    Severability. The provisions of the Plan shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
6.17    Non-transferability. Neither the Plan nor any right or interest
hereunder shall be assignable or transferable by Participant, Participant’s
beneficiaries or legal representatives, except by will or by the laws of descent
and distribution.
6.18    Non-Duplication of Benefits. The Plan is intended to supersede, and not
to duplicate, any other plan, program, arrangement or agreement providing the
Participant with severance or related benefits in the case of a Participant’s
Termination.
6.19    Certain Rules of Construction.
(a)
The headings and subheadings set forth in this Agreement are inserted for the
convenience of reference only and are to be ignored in any construction of the
terms set forth herein.

(b)
Wherever applicable, the neuter, feminine or masculine pronoun as used herein
shall also include the masculine or feminine, as the case may be.

(c)
The term “including” is not limiting and means “including without limitation.”

(d)
References in the Plan to any statute or statutory provisions include a
reference to such statute or statutory provisions as from time to time amended,
modified, reenacted, extended, consolidated or replaced (whether before or after
the date of this Plan) and to any subordinate legislation made from time to time
under such statute or statutory provision.

(e)
References to “writing” or “written” include any non-transient means of
representing or copying words legibly, including by facsimile or electronic
mail.





20



--------------------------------------------------------------------------------






APPENDIX I


PARTICIPANT LIST




Name
Incentive Compensation
 
 
 
 
 
 
 
 
 
 
 
 
 
 











A-1



--------------------------------------------------------------------------------






APPENDIX II
FORM OF RELEASE AGREEMENT
THIS RELEASE AGREEMENT (the “Release”) is made by and between __________________
(“Executive”) and Realogy Holdings Corp. (the “Company”).
1.    For and in consideration of the payments and benefits provided in the
Realogy Holdings Corp. Severance Pay Plan For Executives (the “Plan”),
Executive, for herself, her successors and assigns, executors and
administrators, now and forever hereby releases and discharges the Company,
together with all of its past and present parents, subsidiaries, and Affiliates,
together with each of their officers, directors, stockholders, partners,
employees, agents, representatives and attorneys, and each of their
subsidiaries, Affiliates, estates, predecessors, successors, and assigns
(hereinafter collectively referred to as the “Releasees”) from any and all
rights, claims, charges, actions, causes of action, complaints, sums of money,
suits, debts, covenants, contracts, agreements, promises, obligations, damages,
demands or liabilities of every kind whatsoever, in law or in equity, whether
known or unknown, suspected or unsuspected, which Executive or Executive’s
executors, administrators, successors or assigns ever had, now has or may
hereafter claim to have by reason of any matter, cause or thing whatsoever; (i)
arising from the beginning of time up to the date upon which Executive signs the
Release; (ii) arising out of, relating in any way to, Executive’s employment
with the Company or any of the other Releasees, or the termination of
Executive’s employment relationship with the Company or any of the other
Releasees; (iii) arising under or relating to the Plan; (iv) arising under any
federal, local or state law, executive order, statute or regulation, including,
without limitation, the Age Discrimination in Employment Act of 1967, as amended
by the Older Workers Benefit Protection Act, Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act of 1990, the Employee Retirement
Income Security Act of 1974, the Civil Rights Act of 1991, the Family and
Medical Leave Act of 1993, the Fair Labor Standards Act of 1938, the Equal Pay
Act of 1963, the Sarbanes-Oxley Act of 2002, any “whistleblower” or retaliation
claims (to the extent permitted by applicable law), and/or the applicable
federal, state or local law, executive order, statute or regulation against
discrimination, each as amended; (v) relating to wrongful employment termination
or breach of contract; or (vi) arising under or relating to any policy,
agreement, understanding or promise, written or oral, formal or informal,
between the Company and any of the Releasees and Executive; provided, however,
that notwithstanding the foregoing, nothing contained in the Release shall in
any way diminish or impair: (a) any rights Executive may have, from and after
the date upon which Executive signs the Release; (b) any rights to
indemnification that may exist from time to time under the Company’s certificate
of incorporation or bylaws, or state law or any other indemnification agreement
entered into between Executive and the Company; (c) Executive’s ability to bring
appropriate proceedings to enforce the Release; and (d) any rights or claims
Executive may have that cannot be waived under applicable law (collectively, the
“Excluded Claims”). Executive further acknowledges and agrees that, except with
respect to Excluded Claims, the Company and the Releasees have fully satisfied
any and all obligations whatsoever owed to Executive arising out of Executive’s
employment with the Company or any of the Releasees, and that no further
payments or benefits are owed to Executive by the Company or any of the
Releasees.


B-1



--------------------------------------------------------------------------------





2.    Executive understands and agrees that, except for the Excluded Claims,
Executive has knowingly relinquished, waived and forever released any and all
rights to any personal recovery in any action or proceeding that may be
commenced on Executive’s behalf arising out of the aforesaid employment
relationship or the termination thereof, including, without limitation, claims
for back pay, front pay, liquidated damages, compensatory damages, general
damages, special damages, punitive damages, exemplary damages, costs, expenses
and attorneys’ fees.
3.    Executive understands that nothing contained in this Agreement limits
Executive’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agencies”). Executive further understands that this Agreement does not limit
Executive’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. This Agreement does not limit Executive’s right to
receive an award for information provided to any Government Agencies.
4.    Executive acknowledges and agrees that Executive has been advised of
Executive’s right to consult with an attorney of Executive’s choosing prior to
signing the Release. Executive understands and agrees that Executive has the
right and has been given the opportunity to review the Release with an attorney
of Executive’s choice should Executive so desire. Executive also agrees that
Executive has entered into the Release knowingly, freely and voluntarily.
Executive further acknowledges and agrees that Executive has twenty-one (21)
calendar days, or in the event of a group termination, forty-five (45) calendar
days, to consider the Release, and any exhibits hereto, although Executive may
sign it sooner if Executive wishes. In addition, once Executive has signed the
Release, Executive shall have seven (7) additional days from the date of
execution to revoke Executive’s consent and may do so by writing to the
Company’s Chief Human Resources Officer, which must be received by the Company
within such seven (7) day revocation period. The Release shall not be effective,
and no payments shall be due hereunder, earlier than the eighth (8th) day after
Executive shall have executed the Release and returned it to the Company,
assuming that Executive had not revoked Executive’s consent to the Release prior
to such date.
5.    It is understood and agreed by Executive that any payment made to
Executive is not to be construed as an admission of any liability whatsoever on
the part of the Company or any of the other Releasees, by whom liability is
expressly denied.
6.    The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims. Executive acknowledges that Executive has had a full and reasonable
opportunity to consider the Release and that Executive has not been pressured or
in any way coerced into executing the Release. Executive further acknowledges
and agrees that she is executing this Release in exchange for good and valuable
consideration in addition to anything of value to which Executive is otherwise
entitled.
7.    The exclusive venue for any disputes arising hereunder shall be the state
or federal courts located in the State of Delaware, and each of the parties
hereto irrevocably waives, to the fullest


B-2



--------------------------------------------------------------------------------





extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum. Each of the parties hereto also agrees that any final and
unappealable judgment against a party hereto in connection with any action, suit
or other proceeding may be enforced in any court of competent jurisdiction,
either within or outside of the United States. A certified or exemplified copy
of such award or judgment shall be conclusive evidence of the fact and amount of
such award or judgment.
8.    The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the state of Delaware. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.
9.    The Release shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the below-written dates.


IMPORTANT NOTICE: BY SIGNING BELOW YOU RELEASE AND GIVE UP ANY AND ALL LEGAL
CLAIMS, KNOWN AND UNKNOWN, THAT YOU MAY HAVE AGAINST THE COMPANY AND RELATED
PARTIES.


REALOGY HOLDINGS CORP.
 
 
 
 
 
 
By:
 
Name:
 
 
 
 
 
 
Dated:
 
 
Dated:
 







B-3

